Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Peter and Veron Lee Kalos appeal the district court’s order granting Virginia Commerce Bank’s motion to dismiss the Kaloses’ civil action for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kalos v. Va. Commerce Bank, No. 1:10-cv-01335-JCC-TCB (E.D. Va. filed Feb. 23, 2011 & entered Feb. 24, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.